           Case 7:20-cv-05928-KMK Document 6 Filed 08/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLIFFORD EATON,

                                  Plaintiff,
                                                                 No. 20-CV-5928 (KMK)
                          v.
                                                                 ORDER OF SERVICE
 CAPITAL ONE BANK (USA), N.A.,

                                  Defendant.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated at the Federal Correctional Institution Otisville, brings

this pro se action under the Equal Credit Opportunity Act, 15 U.S.C. § 1691, alleging that

Defendant closed his accounts without notice or explanation. By Order dated August 10, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”).1

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and Complaint until the Court reviewed the Complaint and ordered that a summons be



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-05928-KMK Document 6 Filed 08/10/20 Page 2 of 4




issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the Complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Capital One Bank (USA), N.A. through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the Action if Plaintiff fails to do so.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.




                                                  2
          Case 7:20-cv-05928-KMK Document 6 Filed 08/10/20 Page 3 of 4




       The Clerk of Court is further instructed to complete the USM-285 forms with the address

for Capital One Bank (USA), N.A., and deliver to the U.S. Marshals Service all documents

necessary to effect service on this Defendant.

SO ORDERED.

 Dated:   August 10, 2020
          White Plains, New York

                                                        KENNETH M. KARAS
                                                       United States District Judge




                                                 3
  Case 7:20-cv-05928-KMK Document 6 Filed 08/10/20 Page 4 of 4




                DEFENDANT AND SERVICE ADDRESS

Capital One Bank (USA), N.A.
1680 Capital One Drive
McLean, VA 22201
